Rule 105. Limiting Evidence That Is Not Admissible Against Other Parties or for Other PurposesIf the court admits evidence that is  admissible against a party or for a purpose — but not against another  party or for another purpose — the court, on timely request, must  restrict the evidence to its proper scope and instruct the jury  accordingly. Notes (Pub. L. 93–595, §1, Jan. 2, 1975, 88 Stat. 1930; Apr. 26, 2011, eff. Dec. 1, 2011.) Notes of Advisory Committee on Proposed Rules A  close relationship exists between this rule and Rule 403 which requires  exclusion when “probative value is substantially outweighed by the  danger of unfair prejudice, confusion of the issues, or misleading the  jury.” The present rule recognizes the practice of admitting evidence  for a limited purpose and instructing the jury accordingly. The  availability and effectiveness of this practice must be taken into  consideration in reaching a decision whether to exclude for unfair  prejudice under Rule 403. In Bruton v. United States, 389 U.S. 818, 88 S.Ct. 126, 19 L.Ed.2d 70 (1968), the Court ruled that a limiting  instruction did not effectively protect the accused against the  prejudicial effect of admitting in evidence the confession of a  codefendant which implicated him. The decision does not, however, bar  the use of limited admissibility with an instruction where the risk of  prejudice is less serious. Similar provisions  are found in Uniform Rule 6; California Evidence Code §355; Kansas Code  of Civil Procedure §60–406; New Jersey Evidence Rule 6. The wording of  the present rule differs, however, in repelling any implication that  limiting or curative instructions are sufficient in all situations. Notes of Committee on the Judiciary, House Report No. 93–650 Rule  106 as submitted by the Supreme Court (now Rule 105 in the bill) dealt  with the subject of evidence which is admissible as to one party or for  one purpose but is not admissible against another party or for another  purpose. The Committee adopted this Rule without change on the  understanding that it does not affect the authority of a court to order a  severance in a multi-defendant case. Committee Notes on Rules—2011 Amendment The  language of Rule 105 has been amended as part of the restyling of the  Evidence Rules to make them more easily understood and to make style and  terminology consistent throughout the rules. These changes are intended  to be stylistic only. There is no intent to change any result in any  ruling on evidence admissibility.